DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered. 
Status of Claims
	Claims 131-136, 138-149, and 151-159 are pending.
	Claim 138 has been withdrawn from consideration
	Claims 1-130, 137, and 150 have been cancelled.

Priority Date
	As requested by the applicant in the arguments filed on 01/08/2018 the newly presented claims are being given the priority date of the filing date of this application, October 9, 2009.
Election/Restrictions
Applicant elected Species V (Figures 34-35) with traverse on 10/12/10.  

Information Disclosure Statement
The two information disclosure statements filed on 04/12/2021 have been considered by the examiner.
Drawings
New Figures 36 and 37 appear to be copies of Figures 35 and 36 from parent case 61/268708.  They have been entered.

Specification
The amendments to the body paragraphs of the specification appear to be copied from parent case 61/268708 and updates to address the added figures.  They have been entered.
The new title is objected to because throughout prosecution, every time the title has been modified it failed to continue where the last modification left off (It has now been modified 4 times)  At this point it is unclear what parts have actually been deleted and what parts have been added.  The applicant is advised to review all previous amendments to the title and file a response clarifying the record.  The response then should state that “the previous title and all intermediate versions have been deleted and replaced with….”  This should alleviate any problems with consistency.

Additionally, the disclosure is objected to because of the following informalities: missing/outdated priority information.  Since the filing of this application at least one of the parent applications have been issued patent numbers.  The priority information 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 131-136, 139-149, and 151-159 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claimed protruding surfaces and abutment surface of claims 131 and 154 are considered new matter.  As previously explained the only surfaces on the pressure insert’s outer surface adjacent the notches are surfaces 704.  Figure 34 clearly shows that the outer surfaces around the notches do not protrude.  If anything the surfaces 
The applicant has amended the figures and specification in an attempt to provide support for these elements, but the new figures and disclosure are specifically disclosed as being “another embodiment of the polyaxial bone screw assembly of Fig. 34”.  New Figures 36 and 37 clearly have different shaped components with additional features unique and distinct from the elected embodiment.   Accordingly the applicant has failed to provide any support that the originally disclosed and elected embodiment shown in Figures 34 and 35 comprised these claimed elements.  It appears other embodiments may provide these elements, but the claims are directed at the originally disclosed embodiment shown in Figures 34 and 35 which clearly do not provide these elements.
Therefore the newly claimed protruding surfaces are considered new matter.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 131-136, 139-149, 151-153, and 158-159 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 131 recites the limitation "the axial bore" in line 35.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Art Rejections 
In view of the substantial nature of the 112 rejections outlined above no art rejections are able to be made at this time.

Response to Arguments
Applicant's arguments filed 04/12/2021 have been fully considered but they are not persuasive. The applicant’s response failed to overcome the new matter issues and created multiple new issues.  Specifically the addition of drawings and disclosure from the parent provisional application have been presented in a matter making it clear that they disclose an additional embodiment having distinct structure from the elected embodiment.  
Additionally the applicant did not clarify the questions asked in the previous office action.  The applicant appears to have just renamed the axial bore as a central opening, but did not confirm whether it conforms to the full shapes of all its openings, cavities, and channels or if it is a traditional central opening just extending through the middle.  The applicant appears to have just renamed the cylindrical surfaces as an internal abutment surface, but did not confirm where these surfaces are within the drawings and disclosure.  Finally, the applicant appears to have just renamed the stop surfaces as an abutment surface, but did not confirm where these surfaces are within the drawings and disclosure.
Therefore the 112 rejections have not been overcome.


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774

/CHRISTOPHER D. PRONE/
Primary Examiner, Art Unit 3738